                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA




In re                                                                Case No. 17−30472
                                                                     Chapter 13
Melvin J. Flowers ,

        Debtor.


                                             ORDER

        This case is before the court on the following matter:

37 − Rule 9007 Motion/Notice/Objection: AMENDED Motion to Modify Plan Post Confirmation
. filed by Carly B. Wilkins on behalf of Melvin J. Flowers (RE: related document(s)36 Rule
9007−1 Motion/Notice/Objection filed by Debtor Melvin J. Flowers). (Attachments: # 1 Main
Document Amended Plan) (Wilkins, Carly)


         It appears that notice has been given pursuant to L.B.R. 9007−1, Bankr. M.D. Ala., and
that no response has been filed. Accordingly, it is
        ORDERED, that the motion/objection is GRANTED according to the terms stated.




Dated April 22, 2019




                                                    Bess M. Parrish Creswell
                                                    United States Bankruptcy Judge
                                      United States Bankruptcy Court
                                       Middle District of Alabama
In re:                                                                                Case No. 17-30472-BPC
Melvin J. Flowers                                                                     Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 1127-2          User: cmoore                 Page 1 of 2                  Date Rcvd: Apr 22, 2019
                              Form ID: ogr9007p            Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 24, 2019.
db             +Melvin J. Flowers,    1905 Seaton Park,    Montgomery, AL 36116-7242
cr             +Guardian Credit Union,    C/O CHAMBLESS-MATH & CARR, PC,    PO Box 230759,
                 Montgomery, AL 36123-0759
3721033         Best Buy,    HSBC Retail Services,   PO Box 15521,    Wilmington, DE 19850-5521
3711525        +Capital One Auto Finance,    PO Box 259407,    Plano, TX 75025-9407
3711526        +Capstone Finance,    3207 Atlanta Hwy,    Montgomery, AL 36109-3435
3724237         Check ’n Go,    C/O Real Time Resolutions, Inc.,    PO Box 566027,    Dallas, TX 75356-6027
3711528       ++DIRECTV LLC,    ATTN BANKRUPTCIES,   PO BOX 6550,    GREENWOOD VILLAGE CO 80155-6550
               (address filed with court: DirectTV,     Bankruptcy Department,     Post Office Box 78626,
                 Phoenix, AZ 85062-8626)
3711529        +EZ Pay Building,    2148 E Eagle Pass,    Wooster, OH 44691-5357
3721032        +Easy Check Advance,    3 Holiday Drive,    Montgomery, AL 36109-2793
3711530        +First Sun Finance,    33 S. Perry St.,    Montgomery, AL 36104-3756
3711532       ++GUARDIAN CREDIT UNION,    1789 CONGRESSMAN W L DICKNSON DR,    MONTGOMERY AL 36109-2601
               (address filed with court: Guardian Credit Union,      Bankruptcy Department,
                 Post Office Box 3199,    Montgomery, AL 36109-0199)
3734644        +GUARDIAN CREDIT UNION,    1028 LAGOON BUSINESS LOOP,    MONTGOMERY AL 36117-8617
3711533         Publishers Cearing House,    PO Box 6344,    Harlan, IA 51593-1844
3711534        +Quick Credit,    150 Executive Centger Drive,    Box 112,   Greenville, SC 29615-4505
3746649        +Quick Credit of AL40,    C/O Southern Management Corp,    attn: Bankruptcy Department,
                 P O Box 1947,    Greenville, SC 29602-1947
3739212         Republic Finance, LLC.,    c/o Richard C. Dean, Jr.,    P.O. Box 1028,
                 Montgomery, AL 36101-1028
3711538        +Title Cash,    2891 East S. Blvd.,   Montgomery, AL 36116-2513

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/PDF: acg.acg.ebn@americaninfosource.com Apr 22 2019 21:22:20
                 Capital One Auto Finance, a division of Capital On,    c/o Ascension Capital Group,
                 P.O. Box 165028,    Irving, TX 75016,    UNITED STATES 75016-5028
cr             +E-mail/Text: bncmail@w-legal.com Apr 22 2019 21:14:33      Cerastes, LLC,
                 C O WEINSTEIN AND RILEY, PS,    2001 Western Ave Suite 400,   Seattle, WA 98121-3132
3717411         E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Apr 22 2019 21:22:24
                 American InfoSource LP as agent for,    T Mobile/T-Mobile USA Inc,    PO Box 248848,
                 Oklahoma City, OK 73124-8848
3711524        +E-mail/Text: bali@badcock.com Apr 22 2019 21:14:00      Badcock Home Furniture,
                 4075 Eastern Bypass,    Montgomery, AL 36116-7308
3716709        +E-mail/PDF: acg.acg.ebn@americaninfosource.com Apr 22 2019 21:21:58
                 Capital One Auto Finance c/o AIS Portfolio Service,    4515 N Santa Fe Ave. Dept. APS,
                 Oklahoma City, OK 73118-7901
3860749        +E-mail/Text: bncmail@w-legal.com Apr 22 2019 21:14:33      Cerastes, LLC,
                 C/O Weinstein & Riley, P.S.,    2001 Western Ave., Ste.400,   Seattle, WA 98121-3132
3711527        +E-mail/Text: chesterfieldmtg@bellsouth.net Apr 22 2019 21:14:51       Chesterfield Company Loans,
                 19 South Perry St.,    Montgomery, AL 36104-3756
3788627        +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Apr 22 2019 21:22:24       Directv, LLC,
                 by American InfoSource LP as agent,    4515 N Santa Fe Ave,   Oklahoma City, OK 73118-7901
3711529        +E-mail/Text: gingerezpay@sssnet.com Apr 22 2019 21:14:04      EZ Pay Building,
                 2148 E Eagle Pass,    Wooster, OH 44691-5357
3711531        +E-mail/Text: genfinservice@bellsouth.net Apr 22 2019 21:14:51       General Finance,
                 18 S. Perry St.,    Montgomery, AL 36104-3757
3739035        +E-mail/Text: genfinservice@bellsouth.net Apr 22 2019 21:14:51       General Finance Service,
                 18 So. Perry St.,    Montgomery, Al 36104-3757
3711535         E-mail/Text: bankruptcy@republicfinance.com Apr 22 2019 21:14:48       Republic Finance,
                 2763 Eastern Blvd,    Montgomery, AL 36117
3711536        +E-mail/Text: checkmontgomery@gmail.com Apr 22 2019 21:14:51      Signature Finance,
                 17 Commerce St.,    Montgomery, AL 36104-3502
3711537         E-mail/PDF: ais.tmobile.ebn@americaninfosource.com Apr 22 2019 21:21:55       T-Mobile,
                 Bankruptcy Department,    Post Office Box 660252,   Dallas, TX 75266-0252
3793850         E-mail/Text: bankruptcy@tritonmgt.com Apr 22 2019 21:14:41      Always Money,    3100 Atlanta Hwy,
                 Montgomery, AL 36109
3716113        +E-mail/Text: bali@badcock.com Apr 22 2019 21:14:00      W.S.Badcock Corporation,
                 Post Office Box 724,    Mulberry,FL 33860-0724
                                                                                              TOTAL: 16

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*             Republic Finance, LLC,   c/o Richard C. Dean, Jr.,   P.O. Box 1028,
                 Montgomery, AL 36101-1028
3711523      ##+1 Stop Cash,   2720 E Sough Blvd,   Montgomery, AL 36116-2512
                                                                                             TOTALS: 0, * 1, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
District/off: 1127-2                  User: cmoore                       Page 2 of 2                          Date Rcvd: Apr 22, 2019
                                      Form ID: ogr9007p                  Total Noticed: 32


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 24, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 22, 2019 at the address(es) listed below:
              Bankruptcy Administrator    ba@almb.uscourts.gov
              Carly B. Wilkins    on behalf of Debtor Melvin J. Flowers cwilkins@cbwlegal.com,
               kesco@cbwlegal.com
              Leonard N. Math   on behalf of Creditor    Guardian Credit Union noticesmd@chambless-math.com
              Richard C. Dean, Jr.    on behalf of Creditor    Republic Finance, LLC rdean@mindspring.com,
               collector2@deanlawfirm.org;collector5@deanlawfirm.org
              Sabrina L. McKinney    trustees_office@ch13mdal.com
                                                                                              TOTAL: 5
